Citation Nr: 0920547	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  01-06 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of an injury to the right thumb.

2.  Entitlement to a disability rating greater than 30 
percent for bronchial asthma.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for a left shoulder 
disability.

5.  Entitlement to service connection for a right foot 
disability, including as secondary to a spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1973 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated September 2003 and March 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas.

The Veteran was afforded a hearing before the undersigned 
Veteran's Law Judge (VLJ) on the issues of service connection 
for asthma and a right thumb disability in March 2005.  The 
transcript has been associated with the claims file.

The Veteran filed a claim for service connection for a left 
ankle disability in April 2004; however, a review of the 
claims file does not appear to contain a rating decision on 
this issue.  Since it is unclear whether the RO has 
adjudicated this issue and whether the issue has been 
properly appealed to the Board, the matter is referred to the 
RO for further action (if needed).  38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203 (2008).

Though not before the Board, it appears that the Board 
reopened and remanded the Veteran's claim for service 
connection for a low back disability in an October 2004 
order.  However, it does not appear that the RO has completed 
the development and readjudication ordered by the Board; 
therefore, the matter is referred to the RO for further 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As indicated above, one of the matters the Board must first 
address is which issues are properly before it at this time.  
Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the Veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the Veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
Veteran, and finally the Veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2008).

The Veteran seeks service connection for a cervical spine 
disability, left shoulder disability, and right foot 
disability.  The Veteran's claims were filed in May 2001, a 
rating decision denying the claims was issued in October 
2002, and a notice of disagreement was filed in February 
2003.  Unfortunately, it does not appear that the RO issued a 
statement of the case on any of these issues.  See 38 
U.S.C.A.  § 7105(d)(1).

Because the filing of a notice of disagreement initiates 
appellate review, the claim must be remanded for the 
preparation of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995).

Currently before the Board is the Veteran's claim seeking a 
compensable rating for residuals of his right thumb 
disability.  In August 2005, the Board remanded the issue so 
that a VA examination and medical records, including surgery 
records, could be obtained.  It appears that the Board's 
instructions were complied with; however, the November 2006 
VA examination indicates that the Veteran had another surgery 
on his right thumb in April 2006.  Unfortunately, the April 
2006 records have not been obtained and associated with the 
claims file.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159.  Therefore, VA must obtain the Veteran's updated VA 
outpatient treatment records and surgical records for review.  
The RO should ensure that VA surgical records are associated 
with the claims file.

It appears that the Veteran has a superficial scar that is 
tender to palpation located on his right thumb; however, the 
Board cannot determine whether the scar is a result of 
surgery related to the service connected right thumb 
disability.  Medical records also indicate abnormalities of 
the ulnar nerve.  The records are unclear as to whether they 
are related to the Veteran's service connected right thumb.  
Therefore, the Board finds that a VA examination is necessary 
to determine the current severity of the Veteran's service 
connected right thumb injury and residuals.  

The Veteran seeks an increased rating for his bronchial 
asthma, currently rated as 30 percent disabling.

In a recent decision, Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the Court held that a 38 U.S.C.A. § 5103(a) notice 
requires that the Secretary notify the claimant inter alia 
that to substantiate an increased rating claim the claimant 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; that the claimant must 
be notified that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and that the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

In this case, none of the VCAA notice letters appear to 
conform to the requirements as set forth in Vazquez-Flores.  
On Remand, the Veteran must be afforded a corrective VCAA 
notice letter that conforms to the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The rating 
criteria for asthma should be cited within the notice letter.

The Board apologizes for the delay of the full adjudication 
of this case. 

Accordingly, the case is REMANDED for the following action:

1.  If it has not already done so, the RO 
should issue the Veteran a statement of 
the case with regard to the September 2002 
rating decision that denied a claim for 
service connection for a cervical spine 
disability, left shoulder disability, and 
right foot disability.  The Veteran should 
be informed of his appellate rights and of 
the actions necessary to perfect an appeal 
on these issues. Thereafter, these issues 
are to be returned to the Board only if an 
adequate and timely substantive appeal is 
filed

2.  The RO should obtain all VA outpatient 
treatment records and surgical records not 
already associated with the claims file.  
The RO should ensure that all surgical 
records, including those from April 2006, 
have been associated with the claims file.

3.  The RO should fulfill all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475.  In particular, 
compliance should be ensured with VA's 
obligations under the VCAA as interpreted 
in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  The RO should include the 
rating criteria for asthma.

A copy of this notification must be 
associated with the claims folder.

4.  The RO should schedule the Veteran for 
a VA examination to explore the residuals 
of his service connected right thumb 
disability.  The claims file and a copy of 
this remand must be provided to the 
examiner in conjunction with the 
examination, the examiner must review the 
claims file and annotate the report as to 
whether he or she reviewed the claims 
file.

The examiner should specifically address 
any abnormalities with the right ulnar 
nerve and indicate whether the 
abnormalities are related to the service 
connected right thumb disability.  The 
examiner should also perform range of 
motion testing and describe any scars.

All necessary testing should be performed.

5.  After completing the above 
development, the RO should readjudicate 
the claims on appeal, considering any new 
evidence secured.  If the disposition 
remains unfavorable, the RO should furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford the applicable opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




